[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Medina Cty. Bar Assn. v. Schriver, Slip Opinion No. 2022-Ohio-486.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.


                         SLIP OPINION NO. 2022-OHIO-486
                MEDINA COUNTY BAR ASSOCIATION v. SCHRIVER.
   [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as Medina Cty. Bar Assn. v. Schriver, Slip Opinion No.
                                    2022-Ohio-486.]
Attorneys—Misconduct—Failure to act with reasonable diligence, to keep a client
        reasonably informed about the status of a matter, to promptly deliver client
        papers as part of the termination of representation, and to promptly refund
        an unearned fee—Failure to cooperate in a disciplinary investigation—
        Public reprimand.
 (No. 2021-0973—Submitted September 22, 2021—Decided February 23, 2022.)
        ON CERTIFIED REPORT by the Board of Professional Conduct of the
                            Supreme Court, No. 2020-079.
                                   ______________
        Per Curiam.
        {¶ 1} Respondent, Andrew Charles Schriver, of Cleveland, Ohio, Attorney
Registration No. 0096887, was admitted to the practice of law in Ohio in 2017. In
a December 30, 2020 complaint, relator, Medina County Bar Association, charged
                             SUPREME COURT OF OHIO




Schriver with multiple ethical violations arising from his representation of a single
client and his failure to cooperate in the ensuing disciplinary investigation. Schriver
waived a probable-cause determination and entered stipulations of fact and
misconduct. After a hearing, a panel of the Board of Professional Conduct issued
a report finding that Schriver had committed the alleged rule violations and
recommending that he be publicly reprimanded for his misconduct. The board
adopted the findings of fact, conclusions of law, and recommendation of the hearing
panel. We adopt the board’s findings of misconduct and recommended sanction.
                         Stipulated Facts and Misconduct
                           Count One: The Taylor Matter
       {¶ 2} On January 23, 2019, Ty Taylor retained Schriver to represent him in
all matters related to a fraud that was allegedly perpetrated against Taylor by
various third parties; the representation included a lawsuit that was pending against
Taylor in the Portage County Court of Common Pleas. Taylor paid a fee deposit
of $2,500, and in August 2019, he made an additional $1,000 payment.
       {¶ 3} Schriver represented Taylor in the Portage County case, which was
dismissed with prejudice on November 12, 2019. In a related matter, however, a
bank continued to pursue Taylor on an unpaid credit-card debt that Taylor
contended he did not owe. Taylor repeatedly expressed his concerns to Schriver
about the bank’s claim and its negative effect on his credit report. In response,
Schriver promised to get more aggressive and send a response to the bank, but he
never followed through on that promise.
       {¶ 4} After November 25, 2019, Taylor and one of his friends left numerous
messages for Schriver at his place of employment and on his cell phone; they also
attempted to reach Schriver through social media. Schriver did not respond to their
communications. Although Shriver billed Taylor for only $820, Schriver did not
refund the remaining $2,680 of Taylor’s fee or return his file until




                                          2
                                January Term, 2022




December 21, 2020—after Taylor filed a grievance and relator sent Schriver a copy
of a proposed disciplinary complaint against him.
       {¶ 5} The parties stipulated and the board found that Schriver’s conduct
violated Prof.Cond.R. 1.3 (requiring a lawyer to act with reasonable diligence in
representing a client), 1.4(a)(3) (requiring a lawyer to keep the client reasonably
informed about the status of a matter), 1.4(a)(4) (requiring a lawyer to comply as
soon as practicable with reasonable requests for information from the client),
1.16(d) (requiring a lawyer to promptly deliver client papers and property as part
of the termination of representation), and 1.16(e) (requiring a lawyer to promptly
refund any unearned fee upon the lawyer’s withdrawal from employment).
                          Count Two: Failure to Cooperate
       {¶ 6} On March 19, 2020, relator sent a letter of inquiry to Schriver at his
home office, which is the address that appeared on the retainer agreement he had
Taylor sign, and also to his office email address. He did not respond to that letter
or two others—one that was sent to his new place of employment and one that was
sent to his home. Relator also made several unsuccessful attempts to reach him by
phone. When relator’s investigator finally spoke with Schriver by phone on May
15, 2020, Schriver stated that he would send a written response to the grievance by
May 19.     But Schriver did not submit his response, and the investigator’s
subsequent efforts to reach him by phone were unsuccessful. Schriver finally began
to communicate with relator after being served with a proposed disciplinary
complaint in November 2020.         Schriver ultimately waived his right to an
independent probable-cause determination by the board. See Gov.Bar R. V(11)(B).
       {¶ 7} The parties stipulated and the board found that Schriver’s conduct
violated Prof.Cond.R. 8.1(b) and Gov.Bar R. V(9)(G) (both prohibiting a lawyer
from knowingly failing to respond to demands for information in connection with
a disciplinary matter).




                                         3
                              SUPREME COURT OF OHIO




        {¶ 8} We adopt the board’s findings of misconduct with respect to each of
these counts.
                                       Sanction
        {¶ 9} When imposing sanctions for attorney misconduct, we consider all
relevant factors, including the ethical duties that the attorney violated, the
aggravating and mitigating factors listed in Gov.Bar R. V(13), and the sanctions
imposed in similar cases.
        {¶ 10} No aggravating factors are present here.         However, the parties
stipulated and the board agreed that five mitigating factors are present, namely,
Schriver’s clean disciplinary record; his lack of a dishonest or selfish motive; his
timely, good faith effort to make restitution; his full and free disclosure to the board
and cooperative attitude toward the proceedings after he received relator’s proposed
complaint; and evidence of his good character and reputation. See Gov.Bar R.
V(13)(C)(1) through (5).
        {¶ 11} Schriver testified that he has been diagnosed with several mental
disorders. Although he did not attempt to establish those disorders as a mitigating
factor, he did submit evidence that he had entered into a two-year mental-health
contract with the Ohio Lawyers Assistance Program (“OLAP”) in July 2020.
Shriver explained that he had fallen out of compliance with that contract for a time
because he was concerned about regularly taking time off from work for treatment
amidst rumors that his employer at the time, the Medina County Public Defender’s
Office, might be closing. He reengaged with OLAP in March 2021 and was in
compliance with his contract at the time of his disciplinary hearing. He testified
that he now works in his “dream job” at the Cuyahoga County Public Defender’s
Office, where he has a strong support system that was not available to him when he
was in private practice and the misconduct at issue occurred. He also stated that he
has no plans to return to private practice.




                                           4
                                January Term, 2022




       {¶ 12} In determining the appropriate sanction for Schriver’s misconduct,
the board considered eight cases cited by the parties in support of their joint
recommendation of a public reprimand. For example, in Columbus Bar Assn. v.
Bhatt, 133 Ohio St.3d 131, 2012-Ohio-4230, 976 N.E.2d 870, we publicly
reprimanded an attorney who had neglected two client matters, resulting in the
dismissal of a child-custody case, had failed to keep his clients reasonably informed
about the status of their matters, and had failed to inform his clients that his
professional-liability insurance had lapsed. Similarly, in Cleveland Metro. Bar
Assn. v. Perry, 156 Ohio St.3d 319, 2019-Ohio-764, 126 N.E.3d 1088, we publicly
reprimanded an attorney who had neglected a single client matter, resulting in the
imposition of a default judgment and wage garnishment against his client. And in
Disciplinary Counsel v. Smith, 146 Ohio St.3d 209, 2016-Ohio-1584, 54 N.E.3d
1208, we publicly reprimanded an attorney who had failed to attend a scheduled
custody hearing, had failed to properly withdraw from the representation, and had
initially failed to cooperate in the ensuing disciplinary investigation.
       {¶ 13} The board also considered several cases in which we imposed six-
month conditionally stayed suspensions on attorneys who had engaged in
misconduct comparable to—but more egregious than—Schriver’s. For example,
in Columbus Bar Assn. v. Kluesener, 150 Ohio St.3d 322, 2017-Ohio-4417, 81
N.E.3d 457, we imposed a six-month stayed suspension on an attorney who had
failed to act with reasonable diligence, had intentionally failed to comply with
legally proper discovery requests, had failed to provide competent representation
to a client, and had failed to keep his client reasonably informed about the status of
the matter. But Kluesener’s misconduct was more egregious than Schriver’s
because the combination of Kluesener’s failures resulted in the dismissal of his
client’s case with prejudice and Kluesener had failed to inform the client that his
conduct could provide a cause of action for legal malpractice.




                                          5
                             SUPREME COURT OF OHIO




       {¶ 14} In two other cases cited by the board, we imposed a six-month stayed
suspension on attorneys who, like Schriver, had neglected single client matters, had
failed to keep their clients reasonably informed about the status of their respective
matters, had failed to cooperate in the ensuing disciplinary investigation, and in one
case, had failed to deliver the client’s file to successor counsel. See Warren Cty.
Bar Assn. v. Brenner, 159 Ohio St.3d 367, 2020-Ohio-142, 151 N.E.3d 546; Dayton
Bar Assn. v. Wilcoxson, 153 Ohio St.3d 279, 2018-Ohio-2699, 104 N.E.3d 772.
But the misconduct in those cases was more egregious than the misconduct at issue
in this case because it had prejudiced the clients’ legal claims and Brenner and
Wilcoxson each had had an interim default suspension imposed for their failure to
answer the resulting disciplinary complaints. See Brenner; Wilcoxson.
       {¶ 15} Finding that Schriver’s misconduct was less egregious than that of
the attorneys in Kluesener, Brenner, and Wilcoxson, and crediting him for his
voluntary engagement in OLAP, ongoing mental-health treatment, payment of
restitution, and decision to remove himself from solo practice, the board concluded
that a public reprimand is the appropriate sanction in this case.
       {¶ 16} Having independently reviewed the record and having considered
our precedents and the significant mitigating factors that are present in this case,
we agree that a public reprimand is the appropriate sanction for Schriver’s
misconduct.
                                    Conclusion
       {¶ 17} Accordingly, Andrew Charles Schriver is publicly reprimanded for
his misconduct in this case. Costs are taxed to Schriver.
                                                              Judgment accordingly.
       KENNEDY, DEWINE, DONNELLY, and BRUNNER, JJ., concur.
       O’CONNOR, C.J., and FISCHER and STEWART, JJ., concur in the finding of a
violation but dissent in part on the sanction and would suspend respondent for six
months, all stayed, and require a monitoring attorney for one year to ensure




                                          6
                              January Term, 2022




respondent’s continuing compliance with his Ohio Lawyers’ Assistance Program
obligations, which he had fallen out of compliance with for a period of time, as
noted in the opinion.
                             _________________
       Walker & Jocke Co., L.P.A., and Patricia A. Walker; and David V.
Gedrock, for relator.
       Andrew Charles Schriver, pro se.
                             _________________




                                       7